     Case 1:20-cv-01170-DAD-SKO Document 1 Filed 08/19/20 Page 1 of 29


 1 LAW OFFICES OF DALE K. GALIPO               MORALES & LEANOS
   Dale K. Galipo, Esq. (Bar No. 144074)       Jaime A. Leanos, Esq. (Bar No. 159471)
 2 dalekgalipo@yahoo.com                       jleanoslaw@pacbell.net
   Renee Masongsong (Bar No. 281819)           75 E. Santa Clara St., Suite 250
 3 rvalentine@galipolaw.com                    San Jose, CA 95113
   21800 Burbank Boulevard, Suite 310          Telephone: (408) 294-6800
 4 Woodland Hills, California 91367            Facsimile: (408) 294-7102
   Tel: (818) 347-3333
 5 Fax: (818) 347-4118
 6
                         UNITED STATES DISTRICT COURT
 7                      EASTERN DISTRICT OF CALIFORNIA
 8
   R.S., a minor, by and through his           Case No. 2:20-cv-00821
 9 guardian ad litem Jessica Moreno,
                                               COMPLAINT FOR DAMAGES
10 individually and as successor in interest    1. Unreasonable Search and
   to Rudy Santillan, Sr., deceased, and           Seizure—Detention and Arrest (42
11 JORGE VICENTE, individually                     U.S.C. § 1983)
12                                              2. Unreasonable Search and
                 Plaintiffs,                       Seizure—Excessive Force (42
13                                                 U.S.C. § 1983)
          vs.                                   3. Unreasonable Search and
14                                                 Seizure—Denial of Medical Care
                                                   (42 U.S.C. § 1983)
15 COUNTY OF STANISLAUS;                        4. Due Process—Interference with
   DANNY ANDERSON; MIGUEL
16 GARCIA; ERIC TORRES; DUSTIN                     Familial Relationship (42 U.S.C. §
   WILLEY; ALBERTO NAVARRO;                        1983)
17 ERIC GARCIA; BENJAMIN                        5. Municipal Liability – Ratification
                                                   (42 U.S.C. § 1983)
18 CARNES; BARRY BALANCE;                       6. Municipal Liability – Inadequate
   MORIN YOM; COLTON HUGHES;                       Training (42 U.S.C. § 1983)
19 ROBERT DOMINGOS and DOES 1-
                                                7. Municipal Liability –
20 10, inclusive,                                  Unconstitutional Custom, Practice,
                                                   or Policy (42 U.S.C. § 1983)
21               Defendants.                    8. False Arrest/False Imprisonment
                                                9. Battery (wrongful death and
22                                                 survival)
23                                              10.Negligence (wrongful death and
                                                   survival)
24                                              11.Violation of Cal. Civil Code § 52.1
                                                12.Negligent Infliction of Emotional
25                                                 Distress
26                                             DEMAND FOR JURY TRIAL
27
28

                                   COMPLAINT FOR DAMAGES
     Case 1:20-cv-01170-DAD-SKO Document 1 Filed 08/19/20 Page 2 of 29


 1                             COMPLAINT FOR DAMAGES
 2         COME NOW Plaintiffs R.S., a minor, by and through his guardian ad litem
 3 Jessica Moreno, individually and as successor in interest to Rudy Santillan, Sr.,
 4 deceased, and Jorge Vicente, individually, for their Complaint against Defendants
 5 County of Stanislaus, Danny Anderson, Miguel Garcia, Eric Torres, Dustin Willey,
 6 Alberto Navarro, Eric Garcia, Benjamin Carnes, Barry Balance, Morin Yom, Colton
 7 Hughes, Robert Domingos, and Does 1-10, inclusive, and allege as follows:
 8
 9                              JURISDICTION AND VENUE
10         1.       This Court has original jurisdiction pursuant to 28 U.S.C. §§ 1331
11 and 1343(a)(3)-(4) because Plaintiffs assert claims arising under the laws of the
12 United States including 42 U.S.C. § 1983 and the Fourth and Fourteenth
13 Amendments of the United States Constitution. This Court has supplemental
14 jurisdiction over Plaintiffs’ claims arising under state law pursuant to 28 U.S.C. §
15 1367(a), because those claims are so related to the federal claims that they form part
16 of the same case or controversy under Article III of the United States Constitution.
17         2.     Venue is proper in this Court under 28 U.S.C. § 1391(b) because
18 Defendants reside in this district and all incidents, events, and occurrences giving
19 rise to this action occurred in this district.
20
21                                     INTRODUCTION
22         3.     This civil rights and state tort action seeks compensatory and punitive
23 damages from Defendants for violating various rights under the United States
24 Constitution and state law in connection with the in-custody death of Plaintiffs’
25 father and stepson, Rudy Santillan, Sr. (“DECEDENT”), on July 16, 2019.
26
27
28

                                                    -1-
                                      COMPLAINT FOR DAMAGES
     Case 1:20-cv-01170-DAD-SKO Document 1 Filed 08/19/20 Page 3 of 29


 1                                          PARTIES
 2        4.     At all relevant times, DECEDENT was an individual residing in the
 3 City of Modesto, California.
 4        5.     Plaintiff R.S., a minor, is an individual residing in the City of Modesto,
 5 California and is the natural son of DECEDENT. R.S. sues in his individual
 6 capacity as the son of DECEDENT and also as the successor in interest to
 7 DECEDENT. R.S. seeks both survival and wrongful death damages under federal
 8 and state law.
 9        6.     Plaintiff JORGE VICENTE (“VICENTE”) is an individual residing in
10 the City of Stanislaus, California and is the stepfather of DECEDENT. VICENTE
11 sues in his individual capacity and seeks compensatory damages for negligent
12 infliction of emotional distress.
13        7.     At all relevant times, Defendant COUNTY OF STANISLAUS
14 (“COUNTY”) is and was a municipal corporation existing under the laws of the
15 State of California. COUNTY is a chartered subdivision of the State of California
16 with the capacity to be sued. COUNTY is responsible for the actions, omissions,
17 policies, procedures, practices, and customs of its various agents and agencies,
18 including the Stanislaus County Sheriff’s Department and its agents and employees.
19 At all relevant times, Defendant COUNTY was responsible for assuring that the
20 actions, omissions, policies, procedures, practices, and customs of the Stanislaus
21 County Sheriff’s Department and its employees and agents complied with the laws
22 of the United States and of the State of California. At all relevant times, COUNTY
23 was the employer of Defendants DOES 1-10.
24        8.     Defendant DANNY ANDERSON (“ANDERSON”) is a sergeant
25 working for the Stanislaus County Sheriff’s Department. At all relevant times,
26 ANDERSON was acting under color of law within the course and scope of his
27 duties as a sergeant for the Stanislaus County Sheriff’s Department and was acting
28 with the complete authority and ratification of his principal, Defendant COUNTY.

                                                -2-
                                       COMPLAINT FOR DAMAGES
     Case 1:20-cv-01170-DAD-SKO Document 1 Filed 08/19/20 Page 4 of 29


 1        9.     Defendant MIGUEL GARCIA is a deputy sheriff working for the
 2 Stanislaus County Sheriff’s Department. At all relevant times, MIGUEL GARCIA
 3 was acting under color of law within the course and scope of his duties as a sergeant
 4 for the Stanislaus County Sheriff’s Department and was acting with the complete
 5 authority and ratification of his principal, Defendant COUNTY.
 6        10.    Defendant ERIC GARCIA is a deputy sheriff working for the
 7 Stanislaus County Sheriff’s Department. At all relevant times, ERIC GARCIA was
 8 acting under color of law within the course and scope of his duties as a sergeant for
 9 the Stanislaus County Sheriff’s Department and was acting with the complete
10 authority and ratification of his principal, Defendant COUNTY.
11        11.    Defendant ERIC TORRES (“TORRES”) is a deputy sheriff working
12 for the Stanislaus County Sheriff’s Department. At all relevant times, TORRES was
13 acting under color of law within the course and scope of his duties as a sergeant for
14 the Stanislaus County Sheriff’s Department and was acting with the complete
15 authority and ratification of his principal, Defendant COUNTY.
16        12.    Defendant DUSTIN WILLEY (“WILLEY”) is a deputy sheriff
17 working for the Stanislaus County Sheriff’s Department. At all relevant times,
18 WILLEY was acting under color of law within the course and scope of his duties as
19 a sergeant for the Stanislaus County Sheriff’s Department and was acting with the
20 complete authority and ratification of his principal, Defendant COUNTY.
21        13.    Defendant ALBERTO NAVARRO (“NAVARRO”) is a deputy sheriff
22 working for the Stanislaus County Sheriff’s Department. At all relevant times,
23 NAVARRO was acting under color of law within the course and scope of his duties
24 as a sergeant for the Stanislaus County Sheriff’s Department and was acting with the
25 complete authority and ratification of his principal, Defendant COUNTY.
26        14.    Defendant BENJAMIN CARNES (“CARNES”) is a deputy sheriff
27 working for the Stanislaus County Sheriff’s Department. At all relevant times,
28 CARNES was acting under color of law within the course and scope of his duties as

                                              -3-
                                   COMPLAINT FOR DAMAGES
     Case 1:20-cv-01170-DAD-SKO Document 1 Filed 08/19/20 Page 5 of 29


 1 a sergeant for the Stanislaus County Sheriff’s Department and was acting with the
 2 complete authority and ratification of his principal, Defendant COUNTY.
 3        15.    Defendant BARRY BALANCE (“BALANCE”) is a deputy sheriff
 4 working for the Stanislaus County Sheriff’s Department. At all relevant times,
 5 BALANCE was acting under color of law within the course and scope of his duties
 6 as a sergeant for the Stanislaus County Sheriff’s Department and was acting with the
 7 complete authority and ratification of his principal, Defendant COUNTY.
 8        16.    Defendant MORIN YOM (“YOM”) is a deputy sheriff working for the
 9 Stanislaus County Sheriff’s Department. At all relevant times, YOM was acting
10 under color of law within the course and scope of his duties as a sergeant for the
11 Stanislaus County Sheriff’s Department and was acting with the complete authority
12 and ratification of his principal, Defendant COUNTY.
13        17.    Defendant COLTON HUGHES (“HUGHES”) is a deputy sheriff
14 working for the Stanislaus County Sheriff’s Department. At all relevant times,
15 HUGHES was acting under color of law within the course and scope of his duties as
16 a sergeant for the Stanislaus County Sheriff’s Department and was acting with the
17 complete authority and ratification of his principal, Defendant COUNTY.
18        18.    Defendant ROBERT DOMINGOS (“DOMINGOS”) is a deputy sheriff
19 working for the Stanislaus County Sheriff’s Department. At all relevant times,
20 DOMINGOS was acting under color of law within the course and scope of his
21 duties as a sergeant for the Stanislaus County Sheriff’s Department and was acting
22 with the complete authority and ratification of his principal, Defendant COUNTY.
23        19.    Defendants DOES 1-5 (“DOE DEPUTIES”) are deputy sheriffs
24 working for the Stanislaus County Sheriff’s Department. At all relevant times, DOE
25 DEPUTIES were acting under color of law within the course and scope of their
26 duties as sheriff’s deputies for the Stanislaus County Sheriff’s Department. DOE
27 DEPUTIES were acting with the complete authority and ratification of their
28 principal, Defendant COUNTY.

                                              -4-
                                   COMPLAINT FOR DAMAGES
     Case 1:20-cv-01170-DAD-SKO Document 1 Filed 08/19/20 Page 6 of 29


 1        20.    Defendants DOES 6-10 are managerial, supervisorial, and
 2 policymaking employees of the Stanislaus County Sheriff’s Department, who were
 3 acting under color of law within the course and scope of their duties as managerial,
 4 supervisorial, and policymaking employees for the Stanislaus County Sheriff’s
 5 Department. DOES 9-10 were acting with the complete authority and ratification of
 6 their principal, Defendant COUNTY.
 7        21.    On information and belief, Defendants ANDERSON, MIGUEL
 8 GARCIA, ERIC GARCIA, TORRES, WILLEY, NAVARRO, CARNES,
 9 BALANCE, YOM, HUGHES, DOMINGOS (hereinafter “the DEPUTY
10 DEFENDANTS”) and DOES 1-10 were residents of the County of Stanislaus.
11        22.    In doing the acts and failing and omitting to act as hereinafter
12 described, the DEPUTY DEFENDANTS and Defendants DOE DEPUTIES were
13 acting on the implied and actual permission and consent of Defendants DOES 6-10.
14        23.    In doing the acts and failing and omitting to act as hereinafter
15 described, the DEPUTY DEFENDANTS and DOES 1-10 were acting on the
16 implied and actual permission and consent of the COUNTY.
17        24.    The true names and capacities, whether individual, corporate,
18 association or otherwise of Defendants DOES 1-10, inclusive, are unknown to
19 Plaintiffs, who otherwise sue these Defendants by such fictitious names. Plaintiffs
20 will seek leave to amend their complaint to show the true names and capacities of
21 these Defendants when they have been ascertained. Each of the fictitiously-named
22 Defendants is responsible in some manner for the conduct or liabilities alleged
23 herein.
24        25.    At all times mentioned herein, each and every defendant was the agent
25 of each and every other defendant and had the legal duty to oversee and supervise
26 the hiring, conduct, and employment of each and every defendant.
27        26.    All of the acts complained of herein by Plaintiffs against Defendants
28 were done and performed by said Defendants by and through their authorized

                                              -5-
                                    COMPLAINT FOR DAMAGES
     Case 1:20-cv-01170-DAD-SKO Document 1 Filed 08/19/20 Page 7 of 29


 1 agents, servants, and/or employees, all of whom at all relevant times herein were
 2 acting within the course, purpose, and scope of said agency, service, and/or
 3 employment capacity. Moreover, Defendants and their agents ratified all of the acts
 4 complained of herein.
 5        27.    The DEPUTY DEFENDANTS (to reiterate, ANDERSON, MIGUEL
 6 GARCIA, ERIC GARCIA, TORRES, WILLEY, NAVARRO, CARNES,
 7 BALANCE, YOM, HUGHES, and DOMINGOS collectively) and DOES 1-10 are
 8 sued in their individual capacities.
 9        28.    On or around December 4, 2018, Plaintiffs filed comprehensive and
10 timely claims for damages with the County of Stanislaus pursuant to applicable
11 sections of the California Government Code.
12        29.    On January 18, 2019, Plaintiffs’ claims were rejected by operation of
13 law.
14
15                FACTS COMMON TO ALL CLAIMS FOR RELIEF
16        30.    Plaintiffs repeat and re-allege each and every allegation in paragraphs 1
17 through 29 of their Complaint with the same force and effect as if fully set forth
18 herein.
19        31.    On July 16, 2019, at approximately 4:30 p.m., the DEPUTY
20 DEFENDANTS responded to a call that DECEDENT was displaying signs of
21 mental illness. The DEPUTY DEFENDANTS located DECEDENT in a vacant lot
22 near the intersection of Frazier Street and Lassen Avenue. DECEDENT attempted
23 to run away, and as he did so, the DEPUTY DEFENDANTS tased DECEDENT,
24 knocking him to the ground. The DEPUTY DEFENDANTS used their body weight
25 to hold DECEDENT down on the ground in a prone (face and chest down) position
26 for a significant period of time. While the DEPUTY DEFENDANTS held
27 DECEDENT down on the ground in a prone position with weight on DECEDENT’S
28 back, they deployed a K-9 against DECEDENT. During the K-9 deployment and

                                              -6-
                                   COMPLAINT FOR DAMAGES
     Case 1:20-cv-01170-DAD-SKO Document 1 Filed 08/19/20 Page 8 of 29


 1 after the K-9 bit DECEDENT, the DEPUTY DEFENDANTS continued to restrain
 2 DECEDENT in a prone position and continued to place weight on DECEDENT’s
 3 back. The DEPUTY DEFENDANTS handcuffed DECEDENT, and as they
 4 handcuffed him, they continued to restrain DECEDENT in a prone position and
 5 continued to place weight on DECEDENT’s back. After restraining DECEDENT
 6 with weight on his back for a significant period of time, DECEDENT became
 7 unresponsive while he was on the ground in a prone position.
 8        32.    The use of force and restraint against DECEDENT was excessive and
 9 objectively unreasonable. At all relevant times, including when the DEPUTY
10 DEFENDANTS tased DECEDENT, knocked DECEDENT to the ground, deployed
11 a K-9 against him, restrained him in a prone position on the ground, and placed their
12 body weight on DECEDENT’s back when he was restrained in a prone position on
13 the ground, DECEDENT did not pose an immediate threat of death or serious bodily
14 injury. Additionally, DECEDENT was unarmed during this incident.
15        33.    After the DEPUTY DEFENDANTS used force against DECEDENT as
16 described above, as well as during the deputies’ continued prone restraint of
17 DECEDENT, DECEDENT was in obvious and critical need of emergency medical
18 care and treatment. The DEPUTY DEFENDANTS did not timely summon medical
19 care or permit medical personnel to treat DECEDENT. The delay of medical care to
20 DECEDENT caused DECEDENT extreme physical and emotional pain and
21 suffering, and was a contributing cause of DECEDENT’s death.
22        34.    Plaintiff VICENTE witnessed the use of excessive force against
23 DECEDENT and had a contemporaneous awareness that DECEDENT was being
24 injured and killed. As a result of witnessing the use of excessive force against
25 DECEDENT, Plaintiff VICENTE suffered severe emotional distress.
26        35.    Following and as a result of the DEPUTY DEFENDANTS’ use of
27 force against DECEDENT, DECEDENT was unresponsive and essentially dead at
28 the scene of the incident. DECEDENT was transported to the hospital after this

                                              -7-
                                   COMPLAINT FOR DAMAGES
     Case 1:20-cv-01170-DAD-SKO Document 1 Filed 08/19/20 Page 9 of 29


 1 incident, where he survived for a period of time before passing away as a result of
 2 the DEPUTY DEFENDANTS’ uses of excessive force and restraint.
 3         36.   Plaintiff R.S. is DECEDENT’s successor in interest as defined in
 4 Section 377.11 of the California Code of Civil Procedure and succeeds to
 5 DECEDENT’s interest in this action as the natural child of DECEDENT.
 6         37.   Plaintiffs were financially dependent on DECEDENT, to some extent,
 7 for the necessities of life.
 8         38.   Plaintiffs incurred funeral and burial expenses as a result of the
 9 DEPUTY DEFENDANTS’ use of force and restraint against DECEDENT.
10
11                                FIRST CLAIM FOR RELIEF
12           Unreasonable Search and Seizure—Detention and Arrest (42 U.S.C. §
13                                              1983)
14                    (By Plaintiff R.S. against the DEPUTY DEFENDANTS)
15         39.   Plaintiffs repeat and re-allege each and every allegation in paragraphs 1
16 through 38 of their Complaint with the same force and effect as if fully set forth
17 herein.
18         40.   The DEPUTY DEFENDANTS detained DECEDENT without
19 reasonable suspicion and arrested him without probable cause. In addition to the
20 detention itself being unreasonable, the scope and manner of the detention was
21 unreasonable.
22         41.   When the DEPUTY DEFENDANTS restrained DECEDENT in a
23 prone (face and chest down), and then placed him in handcuffs, they violated
24 DECEDENT’s right to be secure in his person against unreasonable searches and
25 seizures as guaranteed to DECEDENT under the Fourth Amendment to the United
26 States Constitution and applied to state actors by the Fourteenth Amendment.
27         42.   The conduct of the DEPUTY DEFENDANTS was willful, wanton,
28 malicious, and done with reckless disregard for the rights and safety of DECEDENT

                                               -8-
                                    COMPLAINT FOR DAMAGES
     Case 1:20-cv-01170-DAD-SKO Document 1 Filed 08/19/20 Page 10 of 29


 1 and therefore warrants the imposition of exemplary and punitive damages as to the
 2 DEPUTY DEFENDANTS.
 3        43.    As a result of their misconduct, the DEPUTY DEFENDANTS are
 4 liable for DECEDENT’s and Plaintiffs’ injuries, either because the DEPUTY
 5 DEFENDANTS were integral participants in the wrongful detention and arrest, or
 6 because the DEPUTY DEFENDANTS failed to intervene to prevent these
 7 violations.
 8        44.    Plaintiff R.S. brings this claim as successor in interest to DECEDENT,
 9 and seeks both survival and wrongful death damages for the violation of
10 DECEDENT’s rights. Plaintiffs also seek attorney’s fees under this claim.
11
12                           SECOND CLAIM FOR RELIEF
13       Unreasonable Search and Seizure—Excessive Force (42 U.S.C. § 1983)
14                (By Plaintiff R.S. against the DEPUTY DEFENDANTS)
15        45.    Plaintiffs repeat and re-allege each and every allegation in paragraphs 1
16 through 44 of their Complaint with the same force and effect as if fully set forth
17 herein.
18        46.    On July 16, 2019, at approximately 4:30 p.m., the DEPUTY
19 DEFENDANTS responded to a call reporting that DECEDENT was displaying
20 signs of mental illness. The DEPUTY DEFENDANTS located DECEDENT in a
21 vacant lot near the intersection of Frazier Street and Lassen Avenue. DECEDENT
22 attempted to run away, and as he did so, the DEPUTY DEFENDANTS tased
23 DECEDENT, knocking him to the ground. The DEPUTY DEFENDANTS used
24 their body weight to hold DECEDENT down on the ground in a prone (face and
25 chest down) position for a significant period of time. While the DEPUTY
26 DEFENDANTS held DECEDENT down on the ground in a prone position, they
27 deployed a K-9 against DECEDENT. During the K-9 deployment and after the K-9
28 bit DECEDENT, the DEPUTY DEFENDANTS continued to restrain DECEDENT

                                              -9-
                                   COMPLAINT FOR DAMAGES
     Case 1:20-cv-01170-DAD-SKO Document 1 Filed 08/19/20 Page 11 of 29


 1 in a prone position and continued to place weight on DECEDENT’s back. The
 2 DEPUTY DEFENDANTS handcuffed DECEDENT, and as they handcuffed him,
 3 they continued to restrain DECEDENT in a prone position and continued to place
 4 weight on DECEDENT’s back. After restraining DECEDENT with weight on his
 5 back for a significant period of time, DECEDENT became unresponsive while he
 6 was on the ground in a prone position.
 7         47.   The use of force and restraint against DECEDENT was excessive and
 8 objectively unreasonable. At all relevant times, including when the DEPUTY
 9 DEFENDANTS tased DECEDENT, knocked DECEDENT to the ground, deployed
10 a K-9 against him, restrained him in a prone position on the ground, and placed their
11 body weight on DECEDENT’s back when he was restrained in a prone position,
12 DECEDENT did not pose an immediate threat of death or serious bodily injury.
13 Additionally, DECEDENT was unarmed during this incident.
14         48.   As a result of the foregoing, DECEDENT suffered great physical pain
15 and emotional distress up to the time of his death, loss of enjoyment of life, loss of
16 life, and loss of earning capacity.
17         49.   The conduct of the DEPUTY DEFENDANTS was willful, wanton,
18 malicious, and done with reckless disregard for the rights and safety of
19 DECEDENT, and therefore warrants the imposition of exemplary and punitive
20 damages as to the DEPUTY DEFENDANTS.
21         50.   As a result of their misconduct, the DEPUTY DEFENDANTS are
22 liable for DECEDENT’s and Plaintiffs’ injuries, either because the DEPUTY
23 DEFENDANTS were integral participants in the use of force and restraint, or
24 because the DEPUTY DEFENDANTS failed to intervene to prevent these
25 violations.
26         51.   Plaintiff R.S. brings this claim as successor in interest to DECEDENT,
27 and seeks both survival and wrongful death damages for the violation of
28 DECEDENT’s rights. Plaintiffs further seek attorney’s fees under this claim.

                                              -10-
                                    COMPLAINT FOR DAMAGES
     Case 1:20-cv-01170-DAD-SKO Document 1 Filed 08/19/20 Page 12 of 29


 1                             THIRD CLAIM FOR RELIEF
 2   Unreasonable Search and Seizure—Denial of Medical Care (42 U.S.C. § 1983)
 3                 (By Plaintiff R.S. against the DEPUTY DEFENDANTS)
 4         52.    Plaintiffs repeat and re-allege each and every allegation in paragraphs 1
 5 through 51 of their Complaint with the same force and effect as if fully set forth
 6 herein.
 7         53.    After the DEPUTY DEFENDANTS used force and restraint against
 8 DECEDENT as described above, as well as during the continued prone restraint,
 9 DECEDENT was in obvious and critical need of emergency medical care and
10 treatment. The DEPUTY DEFENDANTS did not timely summon medical care or
11 permit medical personnel to treat DECEDENT.
12         54.    The denial of medical care by the DEPUTY DEFENDANTS deprived
13 DECEDENT of his right to be secure in his person against unreasonable searches
14 and seizures as guaranteed to him under the Fourth Amendment to the United States
15 Constitution and applied to state actors by the Fourteenth Amendment.
16         55.    As a result of the denial of medical care, DECEDENT suffered great
17 physical pain and emotional distress up to the time of his death, loss of enjoyment of
18 life, loss of life, and loss of earning capacity.
19         56.    The DEPUTY DEFENDANTS knew that failure to provide timely
20 medical treatment to DECEDENT could result in further significant injury or the
21 unnecessary and wanton infliction of pain, but disregarded that serious medical
22 need, causing DECEDENT great bodily harm and death.
23         57.    The conduct of the DEPUTY DEFENDANTS was willful, wanton,
24 malicious, and done with reckless disregard for the rights and safety of DECEDENT
25 and therefore warrants the imposition of exemplary and punitive damages as to the
26 DEPUTY DEFENDANTS.
27         58.    As a result of their misconduct, the DEPUTY DEFENDANTS are
28 liable for DECEDENT’s injuries, either because they were integral participants in

                                               -11-
                                     COMPLAINT FOR DAMAGES
     Case 1:20-cv-01170-DAD-SKO Document 1 Filed 08/19/20 Page 13 of 29


 1 the denial of medical care, or because they failed to intervene to prevent these
 2 violations.
 3         59.   Plaintiff R.S. brings this claim as successor in interest to DECEDENT,
 4 and seeks both survival and wrongful death damages for the violation of
 5 DECEDENT’s rights. Plaintiffs further seek attorney’s fees under this claim.
 6
 7                           FOURTH CLAIM FOR RELIEF
 8      Due Process—Interference with Familial Relationship (42 U.S.C. § 1983)
 9        (By Plaintiffs VICENTE and R.S. against the DEPUTY DEFENDANTS)
10         60.   Plaintiffs repeat and re-allege each and every allegation in paragraphs 1
11 through 59 of their Complaint with the same force and effect as if fully set forth
12 herein.
13         61.   Plaintiff R.S. had a cognizable interest under the Due Process Clause of
14 the Fourteenth Amendment of the United States Constitution to be free from state
15 actions that deprive him of life, liberty, or property in such a manner as to shock the
16 conscience, including but not limited to unwarranted state interference in Plaintiff’s
17 familial relationship with his natural father, DECEDENT.
18         62.   Plaintiff VICENTE had a cognizable interest under the Due Process
19 Clause of the Fourteenth Amendment of the United States Constitution to be free
20 from state actions that deprive him of life, liberty, or property in such a manner as to
21 shock the conscience, including but not limited to unwarranted state interference in
22 Plaintiff’s familial relationship with his stepson, DECEDENT.
23         63.   The aforementioned actions of the DEPUTY DEFENDANTS, along
24 with other undiscovered conduct, shock the conscience, in that they acted with
25 deliberate indifference to the constitutional rights of DECEDENT and Plaintiffs, and
26 with purpose to harm unrelated to any legitimate law enforcement objective.
27         64.   The DEPUTY DEFENDANTS thus violated the substantive due
28 process rights of Plaintiffs to be free from unwarranted interference with their

                                              -12-
                                    COMPLAINT FOR DAMAGES
     Case 1:20-cv-01170-DAD-SKO Document 1 Filed 08/19/20 Page 14 of 29


 1 familial relationship with DECEDENT, R.S.’s natural father and VICENTE’s
 2 stepson.
 3         65.     As a direct and proximate cause of the acts of the DEPUTY
 4 DEFENDANTS, the Plaintiffs suffered emotional distress, mental anguish, and
 5 pain. Plaintiffs have also been deprived of the life-long love, companionship,
 6 comfort, support, society, care, and sustenance of DECEDENT, and will continue to
 7 be so deprived for the remainder of their natural lives.
 8         66.     The conduct of the DEPUTY DEFENDANTS was willful, wanton,
 9 malicious, and done with reckless disregard for the rights and safety of DECEDENT
10 and Plaintiffs and therefore warrants the imposition of exemplary and punitive
11 damages as to the DEPUTY DEFENDANTS.
12         67.     Plaintiffs bring this claim individually and seek wrongful death
13 damages for the violation of DECEDENT’s rights. Plaintiffs also seek funeral and
14 burial expenses and attorney’s fees under this claim.
15
16                              FIFTH CLAIM FOR RELIEF
17                   Municipal Liability – Ratification (42 U.S.C. § 1983)
18               (By Plaintiff R.S. against Defendants COUNTY and DOES 6-10)
19         68.     Plaintiffs repeat and re-allege each and every allegation in paragraphs 1
20 through 67 of their Complaint with the same force and effect as if fully set forth
21 herein.
22         69.     The DEPUTY DEFENDANTS acted under color of state law.
23         70.     The acts of the DEPUTY DEFENDANTS deprived DECEDENT and
24 Plaintiffs of their particular rights under the United States Constitution.
25         71.     Upon information and belief, a final policymaker, acting under color of
26 law, who had final policymaking authority concerning the acts of the DEPUTY
27 DEFENDANTS ratified (or will ratify) the acts of the DEPUTY DEFENDANTS
28 and the bases for them. Upon information and belief, the final policymaker knew of

                                               -13-
                                     COMPLAINT FOR DAMAGES
     Case 1:20-cv-01170-DAD-SKO Document 1 Filed 08/19/20 Page 15 of 29


 1 and specifically approved of (or will specifically approve of) the acts of the
 2 DEPUTY DEFENDANTS.
 3         72.     Upon information and belief, a final policymaker has determined (or
 4 will determine) that the acts of the DEPUTY DEFENDANTS were “within policy.”
 5         73.     On information and belief, the DEPUTY DEFENDANTS were not
 6 disciplined, reprimanded, retrained, suspended, or otherwise penalized in connection
 7 with DECEDENT’s death.
 8         74.     By reason of the aforementioned acts and omissions, Plaintiffs have
 9 suffered loss of the love, companionship, affection, comfort, care, society, training,
10 guidance, and past and future support of DECEDENT. The aforementioned acts and
11 omissions also caused DECEDENT’s pain and suffering, loss of enjoyment of life,
12 and death.
13         75.     Accordingly, Defendants COUNTY and DOES 6-10 each are liable to
14 Plaintiffs for compensatory damages under 42 U.S.C. § 1983.
15         76.     Plaintiff R.S. brings this claim as successor in interest to DECEDENT,
16 and seeks both survival and wrongful death damages under this claim. Plaintiffs
17 also seek attorney’s fees under this claim.
18
19                              SIXTH CLAIM FOR RELIEF
20                 Municipal Liability – Failure to Train (42 U.S.C. § 1983)
21               (By Plaintiff R.S. against Defendants COUNTY and DOES 6-10)
22         77.     Plaintiffs repeat and re-allege each and every allegation in paragraphs 1
23 through 76 of their Complaint with the same force and effect as if fully set forth
24 herein.
25         78.     The DEPUTY DEFENDANTS acted under color of state law.
26         79.     The acts of the DEPUTY DEFENDANTS deprived DECEDENT and
27 Plaintiffs of their particular rights under the United States Constitution.
28

                                               -14-
                                     COMPLAINT FOR DAMAGES
     Case 1:20-cv-01170-DAD-SKO Document 1 Filed 08/19/20 Page 16 of 29


 1         80.     The training policies of Defendant COUNTY were not adequate to
 2 train its deputies to handle the usual and recurring situations with which they must
 3 deal.
 4         81.     Defendants COUNTY and SUPERVISORY DOES were deliberately
 5 indifferent to the obvious consequences of its failure to train its deputies adequately.
 6         82.     The failure of Defendants COUNTY and SUPERVISORY DOES to
 7 provide adequate training caused the deprivation of the plaintiffs’ rights by the
 8 DEPUTY DEFENDANTS; that is, the defendant’s failure to train is so closely
 9 related to the deprivation of the Plaintiffs’ rights as to be the moving force that
10 caused the ultimate injury.
11         83.     By reason of the aforementioned acts and omissions, Plaintiffs have
12 suffered loss of the love, companionship, affection, comfort, care, society, training,
13 guidance, and past and future support of DECEDENT. The aforementioned acts and
14 omissions also caused DECEDENT’s pain and suffering, loss of enjoyment of life,
15 and death.
16         84.     Accordingly, Defendants COUNTY and DOES 6-10 each are liable to
17 Plaintiffs for compensatory damages under 42 U.S.C. § 1983.
18         85.     Plaintiff R.S. brings this claim as successor in interest to DECEDENT,
19 and seeks both survival and wrongful death damages under this claim. Plaintiffs
20 also seek attorney’s fees under this claim.
21
22                            SEVENTH CLAIM FOR RELIEF
23     Municipal Liability – Unconstitutional Custom or Policy (42 U.S.C. § 1983)
24               (By Plaintiff R.S. against Defendants COUNTY and DOES 6-10)
25         86.     Plaintiffs repeat and re-allege each and every allegation in paragraphs 1
26 through 85 of their Complaint with the same force and effect as if fully set forth
27 herein.
28         87.     The DEPUTY DEFENDANTS acted under color of state law.

                                               -15-
                                     COMPLAINT FOR DAMAGES
     Case 1:20-cv-01170-DAD-SKO Document 1 Filed 08/19/20 Page 17 of 29


1          88.   The DEPUTY DEFENDANTS acted pursuant to an expressly adopted
2 official policy or a longstanding practice or custom of the Defendant COUNTY.
3          89.   The DEPUTY DEFENDANTS were not disciplined, reprimanded,
4 retrained, suspended, or otherwise penalized in connection with DECEDENT’s
5 death.
6          90.   The DEPUTY DEFENDANTS, together with other COUNTY
7 policymakers and supervisors, maintained, inter alia, the following unconstitutional
8 customs, practices, and policies:
9                (a)    Using excessive force, including excessive prone restraint;
10               (b)    Providing inadequate training with respect to the use of force, the
11                      use of the taser, the use of the K-9, handling situations with
12                      mentally ill individuals, and the risks of positional and restraint
13                      asphyxia;
14               (c)    Employing and retaining as deputy sheriffs individuals such as
15                      the DEPUTY DEFENDANTS, whom Defendant COUNTY at
16                      all times material herein knew or reasonably should have known
17                      had dangerous propensities for abusing their authority and for
18                      using excessive force;
19               (d)    Inadequately supervising, training, controlling, assigning, and
20                      disciplining COUNTY deputies and other personnel, including
21                      the DEPUTY DEFENDANTS, whom Defendant COUNTY
22                      knew or in the exercise of reasonable care should have known
23                      had the aforementioned propensities and character traits;
24               (e)    Maintaining grossly inadequate procedures for reporting,
25                      supervising, investigating, reviewing, disciplining and
26                      controlling misconduct by COUNTY deputies;
27                (f)   Failing to adequately discipline COUNTY deputies for the
28                      above-referenced categories of misconduct, including “slaps on

                                              -16-
                                    COMPLAINT FOR DAMAGES
     Case 1:20-cv-01170-DAD-SKO Document 1 Filed 08/19/20 Page 18 of 29


 1                      the wrist,” discipline that is so slight as to be out of proportion to
 2                      the magnitude of the misconduct, and other inadequate discipline
 3                      that is tantamount to encouraging misconduct;
 4                (g)   Announcing that unjustified uses of force and restraint are
 5                      “within policy,” including incidents that were later determined in
 6                      court to be unconstitutional;
 7                (h)   Even where uses of force and restraint are determined in court to
 8                      be unconstitutional, refusing to discipline, terminate, or retrain
 9                      the officers involved;
10                (i)   Encouraging, accommodating, or facilitating a “blue code of
11                      silence,” “blue shield,” “blue wall,” “blue curtain,” “blue veil,”
12                      or simply “code of silence,” pursuant to which police officers do
13                      not report other officers’ errors, misconduct, or crimes. Pursuant
14                      to this code of silence, if questioned about an incident of
15                      misconduct involving another officer, while following the code,
16                      the officer being questioned will claim ignorance of the other
17                      officers’ wrongdoing; and
18                (j)   Maintaining a policy of inaction and an attitude of indifference
19                      towards soaring numbers of police use-of-force incidents,
20                      including by failing to discipline, retrain, investigate, terminate,
21                      and recommend officers for criminal prosecution who participate
22                      in the use of force and restraint of unarmed people.
23         91.    The aforementioned unconstitutional customs, practices, and policies,
24 in addition to the ratification of the deficient customs, practices, and policies, are
25 evidenced by the number of prior cases in which a jury has found force used by a
26 deputy working for the Stanislaus County Sheriff’s Department to be excessive and
27 unreasonable.
28

                                                 -17-
                                     COMPLAINT FOR DAMAGES
     Case 1:20-cv-01170-DAD-SKO Document 1 Filed 08/19/20 Page 19 of 29


 1         92.   By reason of the aforementioned acts and omissions, Plaintiff R.S. has
 2 suffered loss of the love, companionship, affection, comfort, care, society, training,
 3 guidance, and past and future support of DECEDENT. The aforementioned acts and
 4 omissions also caused DECEDENT’s pain and suffering, loss of enjoyment of life,
 5 and death.
 6         93.   Defendants COUNTY and DOES 6-10, together with various other
 7 officials, whether named or unnamed, had either actual or constructive knowledge
 8 of the deficient policies, practices and customs alleged in the paragraphs above.
 9 Despite having knowledge as stated above, these defendants condoned, tolerated and
10 through actions and inactions thereby ratified such policies. Said defendants also
11 acted with deliberate indifference to the foreseeable effects and consequences of
12 these policies with respect to the constitutional rights of DECEDENT, Plaintiff, and
13 other individuals similarly situated.
14         94.   By perpetrating, sanctioning, tolerating and ratifying the outrageous
15 conduct and other wrongful acts, DOES 6-10 acted with intentional, reckless, and
16 callous disregard for the life of DECEDENT and for DECEDENT’s and Plaintiff’s
17 constitutional rights. Furthermore, the policies, practices, and customs implemented,
18 maintained, and still tolerated by Defendants COUNTY and DOES 6-10 were
19 affirmatively linked to and were a significantly influential force behind the injuries
20 of DECEDENT and Plaintiff.
21         95.   Accordingly, Defendants COUNTY and DOES 6-10 each are liable to
22 Plaintiffs for compensatory damages under 42 U.S.C. § 1983.
23         96.   Plaintiff R.S. brings this claim individually and as successor in interest
24 to DECEDENT, and seeks both survival and wrongful death damages under this
25 claim. Plaintiffs also seek attorney’s fees under this claim.
26
27
28

                                              -18-
                                    COMPLAINT FOR DAMAGES
     Case 1:20-cv-01170-DAD-SKO Document 1 Filed 08/19/20 Page 20 of 29


 1                           EIGHTH CLAIM FOR RELIEF
 2                           False Arrest/False Imprisonment
 3 (By Plaintiff R.S. against Defendants COUNTY and the DEPUTY DEFENDANTS)
 4         97.   Plaintiffs repeat and re-allege each and every allegation in paragraphs 1
 5 through 96 of their Complaint with the same force and effect as if fully set forth
 6 herein.
 7         98.   The DEPUTY DEFENDANTS, while working as deputy sheriffs for
 8 the Stanislaus County Sheriff’s Department and acting within the course and scope
 9 of their duties, intentionally deprived DECEDENT of his freedom of movement by
10 use of force, restraint, threats of force, menace, fraud, deceit, and unreasonable
11 duress. The DEPUTY DEFENDANTS detained DECEDENT without reasonable
12 suspicion and arrested him without probable cause.
13         99.   DECEDENT did not knowingly or voluntarily consent.
14         100. The DEPUTY DEFENDANTS detained DECEDENT for an
15 appreciable amount of time.
16         101. The conduct of the DEPUTY DEFENDANTS was a substantial factor
17 in causing the harm to DECEDENT.
18         102. Defendant COUNTY is vicariously liable for the wrongful acts of the
19 DEPUTY DEFENDANTS pursuant to section 815.2(a) of the California
20 Government Code, which provides that a public entity is liable for the injuries
21 caused by its employees within the scope of the employment if the employee’s act
22 would subject her or her to liability.
23         103. The conduct of the DEPUTY DEFENDANTS was malicious, wanton,
24 oppressive, and accomplished with a conscious disregard for the rights of
25 DECEDENT, entitling Plaintiffs to an award of exemplary and punitive damages.
26         104. As a result of their misconduct, the DEPUTY DEFENDANTS are
27 liable for DECEDENT’s injuries, either because they were integral participants in
28

                                              -19-
                                    COMPLAINT FOR DAMAGES
     Case 1:20-cv-01170-DAD-SKO Document 1 Filed 08/19/20 Page 21 of 29


 1 the wrongful detention and arrest, or because they failed to intervene to prevent
 2 these violations.
 3        105. Plaintiff R.S. brings this claim as successor in interest to DECEDENT,
 4 and seeks wrongful death damages under this claim.
 5
 6                            NINTH CLAIM FOR RELIEF
 7                         Battery (wrongful death and survival)
 8           (By Plaintiff R.S. against Defendants COUNTY and the DEPUTY
 9                                    DEFENDANTS)
10        106. Plaintiffs repeat and re-allege each and every allegation in paragraphs 1
11 through 105 of their Complaint with the same force and effect as if fully set forth
12 herein.
13        107. The DEPUTY DEFENDANTS, while working for the Stanislaus
14 County Sheriff’s Department and acting within the course and scope of their duties,
15 tased DECEDENT as he was running away, knocking DECEDENT to the ground.
16 The DEPUTY DEFENDANTS then used their body weight to hold DECEDENT
17 down on the ground in a prone (face and chest down) position for a significant
18 period of time. While the DEPUTY DEFENDANTS held DECEDENT down on
19 the ground in a prone position, they deployed a K-9 against DECEDENT. During
20 the K-9 deployment and after the K-9 bit DECEDENT, the DEPUTY
21 DEFENDANTS continued to restrain DECEDENT in a prone position and
22 continued to place weight on DECEDENT’s back. The DEPUTY DEFENDANTS
23 handcuffed DECEDENT, and as they handcuffed him, they continued to restrain
24 DECEDENT in a prone position and continued to place weight on DECEDENT’s
25 back. After restraining DECEDENT with weight on his back for a significant
26 period of time, DECEDENT became unresponsive while he was on the ground in a
27 prone position.
28

                                             -20-
                                   COMPLAINT FOR DAMAGES
     Case 1:20-cv-01170-DAD-SKO Document 1 Filed 08/19/20 Page 22 of 29


 1        108. The use of force and restraint against DECEDENT was objectively
 2 unreasonable. At all relevant times, including when the DEPUTY DEFENDANTS
 3 tased DECEDENT, knocked DECEDENT to the ground, deployed a K-9 against
 4 him, restrained him in a prone position on the ground, and placed their body weight
 5 on DECEDENT’s back when he was restrained in a prone position, DECEDENT
 6 did not pose an immediate threat of death or serious bodily injury. Additionally,
 7 DECEDENT was unarmed during this incident.
 8        109. As a result of the actions of the DEPUTY DEFENDANTS,
 9 DECEDENT suffered severe pain and suffering and ultimately died from his
10 injuries. The DEPUTY DEFENDANTS had no legal justification for using force
11 against DECEDENT, and their use of force while carrying out their duties as a
12 deputy sheriff was an unreasonable and nonprivileged use of force.
13        110. As a direct and proximate result of the conduct of the DEPUTY
14 DEFENDANTS as alleged above, DECEDENT suffered survival damages pursuant
15 to Code of Civil Procedure Section 377.34.
16        111. The COUNTY is vicariously liable for the wrongful acts of the
17 DEPUTY DEFENDANTS pursuant to section 815.2(a) of the California
18 Government Code, which provides that a public entity is liable for the injuries
19 caused by its employees within the scope of the employment if the employee’s act
20 would subject him or her to liability.
21        112. The conduct of the DEPUTY DEFENDANTS was malicious, wanton,
22 oppressive, and accomplished with a conscious disregard for the rights of Plaintiff
23 and DECEDENT, entitling Plaintiff, individually and as the successor in interest to
24 DECEDENT, to an award of exemplary and punitive damages as to the DEPUTY
25 DEFENDANTS.
26        113. Plaintiff R.S. brings this claim as successor in interest to DECEDENT
27 and seeks wrongful death damages under this claim.
28

                                             -21-
                                   COMPLAINT FOR DAMAGES
     Case 1:20-cv-01170-DAD-SKO Document 1 Filed 08/19/20 Page 23 of 29


 1                              TENTH CLAIM FOR RELIEF
 2                           Negligence (wrongful death and survival)
 3                           (By Plaintiff R.S. against all Defendants)
 4         114. Plaintiffs repeat and re-allege each and every allegation in paragraphs 1
 5 through 113 of their Complaint with the same force and effect as if fully set forth
 6 herein.
 7         115. Deputy Sheriffs, including the DEPUTY DEFENDANTS, have a duty
 8 to use reasonable care to prevent harm or injury to others. This duty includes using
 9 appropriate tactics, giving appropriate commands, giving warnings, and not using
10 any force unless necessary, using less than lethal options, and only using deadly
11 force as a last resort.
12         116.   The DEPUTY DEFENDANTS breached this duty of care. The actions
13 and inactions of the DEPUTY DEFENDANTS were negligent and reckless,
14 including but not limited to:
15                (a)   the failure to properly and adequately assess the need to detain,
16                      arrest, and use force or deadly force against DECEDENT;
17                (b)   the negligent tactics and handling of the situation with
18                      DECEDENT;
19                (c)   the negligent detention, arrest, restraint, and use of force against
20                      DECEDENT;
21                (d)   the failure to provide prompt medical care to DECEDENT;
22                (e)   the failure to properly train and supervise employees, including
23                      the DEPUTY DEFENDANTS, including a failure to train with
24                      respect to handling situations with the mentally ill and the failure
25                      to train with respect to the risks of positional and restraint
26                      asphyxia;
27
28

                                                -22-
                                      COMPLAINT FOR DAMAGES
     Case 1:20-cv-01170-DAD-SKO Document 1 Filed 08/19/20 Page 24 of 29


 1                (f)   the failure to ensure that adequate numbers of employees with
 2                      appropriate education and training were available to meet the
 3                      needs of and protect the rights of DECEDENT; and
 4                (g)   the negligent communication of information during the incident.
 5         117. As a direct and proximate result of Defendants’ conduct as alleged
 6 above, and other undiscovered negligent conduct, DECEDENT was caused to suffer
 7 severe pain and suffering and ultimately died. Also as a direct and proximate result
 8 of Defendants’ conduct as alleged above, Plaintiff R.S. has suffered emotional
 9 distress and mental anguish. Plaintiff R.S. has also have been deprived of the life-
10 long love, companionship, comfort, support, society, care and sustenance of
11 DECEDENT, and will continue to be so deprived for the remainder of his natural
12 life.
13         118. The COUNTY is vicariously liable for the wrongful acts of the
14 DEPUTY DEFENDANTS pursuant to section 815.2(a) of the California
15 Government Code, which provides that a public entity is liable for the injuries
16 caused by its employees within the scope of the employment if the employee’s act
17 would subject her or her to liability.
18         119. Plaintiff R.S. brings this claim as successor in interest to DECEDENT,
19 and seeks wrongful death damages under this claim.
20
21                         ELEVENTH CLAIM FOR RELIEF
22                             (Violation of Cal. Civil Code § 52.1)
23                           (By Plaintiff R.S. against all Defendants)
24         120. Plaintiffs repeat and re-allege each and every allegation in paragraphs 1
25 through 119 of their Complaint with the same force and effect as if fully set forth
26 herein.
27
28

                                             -23-
                                    COMPLAINT FOR DAMAGES
     Case 1:20-cv-01170-DAD-SKO Document 1 Filed 08/19/20 Page 25 of 29


 1         121. California Civil Code, Section 52.1 (the Bane Act), prohibits any
 2 person from using violent acts or threatening to commit violent acts in retaliation
 3 against another person for exercising that person’s constitutional rights.
 4         122. On information and belief, the DEPUTY DEFENDANTS, while
 5 working for the COUNTY and acting within the course and scope of their duties,
 6 intentionally committed and attempted to commit acts of violence against
 7 DECEDENT, including by tasing DECEDENT, restraining him in a prone position
 8 with weight on his back, and deploying a K-9 against him, all without justification
 9 or excuse, by integrally participating and failing to intervene in the above violence,
10 and by denying him necessary medical care. The DEPUTY DEFENDANTS’ intent
11 to violate DECEDENT’S constitutional rights is demonstrated by their reckless
12 disregard for DECEDENT’S constitutional rights.
13         123. When the DEPUTY DEFENDANTS tased DECEDENT, deployed a
14 K-9 against him, restrained him in a prone position with weight on his back for an
15 appreciable amount of time, and then allowed him to lie bleeding on the pavement,
16 they interfered with his civil rights to be free from unreasonable searches and
17 seizures, to due process, to equal protection of the laws, to medical care, to be free
18 from state actions that shock the conscience, and to life, liberty, and property.
19         124. On information and belief, Defendants intentionally and spitefully
20 committed the above acts to discourage DECEDENT from exercising his civil
21 rights, to retaliate against him for invoking such rights, or to prevent him from
22 exercising such rights, which he was fully entitled to enjoy.
23         125. On information and belief, DECEDENT reasonably believed and
24 understood that the violent acts committed by the DEPUTY DEFENDANTS and
25 DOE DEPUTIES were intended to discourage him from exercising the above civil
26 rights, to retaliate against him for invoking such rights, or to prevent him from
27 exercising such rights.
28

                                              -24-
                                    COMPLAINT FOR DAMAGES
     Case 1:20-cv-01170-DAD-SKO Document 1 Filed 08/19/20 Page 26 of 29


 1        126. The conduct of the DEPUTY DEFENDANTS was a substantial factor
 2 in causing Plaintiffs’ harms, losses, injuries, and damages.
 3        127. The COUNTY is vicariously liable for the wrongful acts of the
 4 DEPUTY DEFENDANTS pursuant to section 815.2(a) of the California
 5 Government Code, which provides that a public entity is liable for the injuries
 6 caused by its employees within the scope of the employment if the employee’s act
 7 would subject him or her to liability.
 8        128. Defendants DOES 6-10 are vicariously liable under California law and
 9 the doctrine of respondeat superior.
10        129. The conduct of Defendants was malicious, wanton, oppressive, and
11 accomplished with a conscious disregard for DECEDENT’s and Plaintiffs’ rights,
12 justifying an award of exemplary and punitive damages as to the DEPUTY
13 DEFENDANTS.
14        130. Plaintiffs seek attorney’s fees under this claim.
15
16                          TWELFTH CLAIM FOR RELIEF
17                      Negligent Infliction of Emotional Distress
18        (By Plaintiff VICENTE against Defendants COUNTY and the DEPUTY
19                                    DEFENDANTS)
20        131. Plaintiffs repeat and re-allege each and every allegation in paragraphs 1
21 through 130 of this Complaint with the same force and effect as if fully set forth
22 herein.
23        132. The DEPUTY DEFENDANTS, while working as deputy sheriffs for
24 the County of Stanislaus Sheriff’s Department and while acting within the course
25 and scope of their duties, negligently and carelessly inflicted severe emotional
26 distress upon VICENTE when they intentionally used force and restraint agasint
27 DECEDENT in front of VICENTE.
28

                                             -25-
                                   COMPLAINT FOR DAMAGES
     Case 1:20-cv-01170-DAD-SKO Document 1 Filed 08/19/20 Page 27 of 29


 1         133. Plaintiff VICENTE was present and/or near the scene of the incident of
 2 when the DEPUTY DEFENDANTS used force and restraint against DECEDENT.
 3 VICENTE was aware that DECEDENT was being injured at the time of the force
 4 and restraint used against him.
 5         134. As a direct and proximate cause of the DEPUTY DEFENDANTS’
 6 conduct, Plaintiff VICENTE was caused to suffer distress, including but not limited
 7 to anxiety, anguish, humiliation, and other injuries to his nervous system.
 8         135. VICENTE is the stepfather of DECEDENT. At the time of this
 9 incident, VICENTE and DECEDENT were closely related, shared a household, and
10 had a significant, close, and loving parent-child relationship.
11         136. Plaintiff VICENTE brings this claim in his individual capacity and
12 seeks compensatory damages.
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              -26-
                                     COMPLAINT FOR DAMAGES
     Case 1:20-cv-01170-DAD-SKO Document 1 Filed 08/19/20 Page 28 of 29


 1                             PRAYER FOR RELIEF
 2         WHEREFORE, Plaintiffs R.S., a minor, by and through his guardian ad litem
 3 Jessica Moreno, individually and as successor in interest to Rudy Santillan, Sr.,
 4 deceased, and Jorge Vicente, individually, for their Complaint against Defendants
 5 County of Stanislaus, Danny Anderson, Miguel Garcia, Eric Garcia, Eric Torres,
 6 Dustin Willey, Alberto Navarro, Eric Garcia, Benjamin Carnes, Barry Balance,
 7 Morin Yom, Colton Hughes, Robert Domingos, and Does 1-10, inclusive, as
 8 follows:
 9      A. For compensatory damages, including both survival damages and wrongful
10         death damages under federal and state law, in the amount to be proven at trial;
11      B. For funeral and burial expenses, and loss of financial support;
12      C. For punitive damages against the individual defendants in an amount to be
13         proven at trial;
14      D. For interest;
15      E. For reasonable attorneys’ fees, including litigation expenses;
16      F. For costs of suit; and
17      G. For such further other relief as the Court may deem just, proper, and
18         appropriate.
19
20 DATED: August 18, 2020                   LAW OFFICES OF DALE K. GALIPO
21                                          /s/ Dale K. Galipo
22                                          Dale K. Galipo
                                            Renee V. Masongsong
23
24 DATED: August 18, 2020                   LAW OFFICES OF JAIME LEANOS
25                                          /s/ Jaime Leanos
26                                          Jaime Leanos
27
28

                                              -27-
                                    COMPLAINT FOR DAMAGES
     Case 1:20-cv-01170-DAD-SKO Document 1 Filed 08/19/20 Page 29 of 29


1                             DEMAND FOR JURY TRIAL
2         Plaintiffs hereby demand a trial by jury.
3
4 DATED: August 18, 2020                    LAW OFFICES OF DALE K. GALIPO
5                                          /s/ Dale K. Galipo
6                                          Dale K. Galipo
                                           Renee V. Masongsong
7
                                           Attorneys for Plaintiffs
8
9 DATED: August 18, 2020                    LAW OFFICES OF JAIME LEANOS
10                                         /s/ Jaime Leanos
11                                         Jaime Leanos
12                                         Attorneys for Plaintiffs

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                             -28-
                                   COMPLAINT FOR DAMAGES
